FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50367

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01330-JLS-1

  v.
                                                 MEMORANDUM *
JOSE ESCOBAR-GAMEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jose Escobar-Gamez appeals from his conviction and sentence for reentry of

removed alien under 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742, and we dismiss the appeal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review de novo whether an appellant has waived his right to appeal.

United States v. Smith, 389 F.3d 944, 953 (9th Cir. 2004) (per curiam). The terms

of the appeal waiver in Escobar-Gamez’s plea agreement clearly encompass this

appeal from his conviction and his sentence to the low end of the Sentencing

Guidelines range. See id. The record also plainly shows that the waiver was

knowing and voluntary. See id. We therefore dismiss this appeal. See id.

      We decline to address Escobar-Gamez’s claim of ineffective assistance of

counsel on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th

Cir. 2003).

      DISMISSED.




                                         2